Dismissed and Memorandum Opinion filed January 8, 2009







Dismissed
and Memorandum Opinion filed January 8, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00486-CV
____________
 
MARK LOMAX, Appellant
 
V.
 
KELLY SHANTZ, WINSTON ROY JOHNSON, AMITAVA DASGUPTA, 
and YOLANDA IBARRA, Appellees
 

 
On Appeal from the
129th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-67295
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 12, 2008.  The clerk=s record was filed on August 15,
2008.  No reporter=s record was taken.  Appellant=s brief was originally due September
15, 2008.  No brief was filed.




In an
order issued October 2, 2008, appellant was informed his brief was due November
3, 2008.  No brief was received.  No motion for extension of time was filed.  On
December 5, 2008, appellees filed a motion to dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
38.8 (a)(1), and 42.3(b).  Appellant filed no response.
The
motion is granted and the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Frost, Brown, and Boyce.